Citation Nr: 1401870	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for chronic left foot strain.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1988 to May 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  In October 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

[The Board has reviewed VA electronic and data storage system as well as the Veteran's paper claims file to ensure that the complete record was considered.]


FINDINGS OF FACT

The evidence reasonably shows that, throughout the appeal period, the Veteran's left foot strain has been manifested by symptoms and impairment consistent with a moderate (but not moderately severe) foot injury.


CONCLUSION OF LAW

A 10 percent rating is warranted for the Veteran's left foot strain throughout.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code (Code) 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A November 2011 statement of the case and letters dated in July of 2010 and 2012 properly provided the Veteran notice on the downstream issue of entitlement to an increased initial rating.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in October 2010 and July 2012; cumulatively they are adequate for rating purposes, as the examiners considered the history of the disability, and noted all findings necessary for rating the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The Veteran's left foot strain is rated under 38 C.F.R. § 4.71a, Code 5284, which provides that a 10 percent rating is warranted for moderate injury; a 20 percent rating is warranted for moderately severe injury; and a 30 percent rating is warranted for severe injury.  38 C.F.R. § 4.71a, Code 5284.  

The words "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology such as "moderate" or "severe" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  Functional impairment shall also be evaluated on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
Initially, the Board notes that the Veteran also presents with a left foot calcaneal spur.  The August 2010 VA examiner indicated the spur is unrelated to the foot disability at issue.  Therefore, the bone spur is not for consideration in the matter at hand.

The August 2010 VA examiner found there was mild chronic left foot strain, and noted the Veteran had x-rays in January 1994 showing mild degenerative changes.  

At the October 2012 hearing and on July 2012 VA examination, the Veteran reported that his left foot disability causes mild to moderate intermittent left foot pain about twice weekly and lasting two days.  The pain is described as a sharp pain throughout the foot, and is triggered by prolonged standing or walking at work.  The Veteran stated that symptoms have worsened since his separation from service.  A July 2012 examiner confirmed the Veteran has functional impairment (i.e. difficulty standing or walking) due to pain; the diagnosis was left foot strain with arthritis of the left foot (with citation to August 2010  X-rays showing left foot arthritis).  The Veteran is competent to observe functional impairment due to his left foot disability, and his statements are consistent with the findings by the July 2012 examiner; the Board finds no reason to question his reports of functional impairment due to pain associated with the left foot disability.  

Accordingly, the Board finds that the evidence reasonably supports that the disability picture presented by the Veteran's chronic left foot strain is one reflective of moderate (but not greater) foot injury, warranting a 10 percent (but no higher) rating under Code 5284 throughout.

The record does not show, and the Veteran has not alleged, any symptoms of, or impairment due to, the left foot strain not encompassed by the schedular criteria; therefore, those criteria are not inadequate, and referral for consideration of an extrascheular rating is not indicated.  The Veteran has expressed that he would be satisfied with a 10 percent rating.  On July 2012 VA examination it was noted that the Veteran is employed.  


ORDER

A 10 percent rating is granted for chronic left foot strain, subject to the regulations governing payment of monetary awards.  .


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


